Citation Nr: 0104488	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  99-24 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether a June 22, 1945 rating decision denying service 
connection for a bilateral eye disability was the product of 
clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION


The veteran served on active duty from February 1942 to May 
1945.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Ohio, (RO), which held that the June 22, 1945, 
rating decision denying service connection for a bilateral 
eye disability was not the product of CUE.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The rating decision of June 22, 1945, which denied 
entitlement to service connection for a bilateral eye 
disability, was supported by the evidence then of record.

3.  The rating decision of June 22, 1945, which denied 
entitlement to service connection for a bilateral eye 
disability, correctly applied the statutory and regulatory 
provisions extant at the time.


CONCLUSION OF LAW

The June 22, 1945 rating decision, which denied service 
connection for a bilateral eye disability, was not the 
product of CUE.  38 C.F.R. § 3.105(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains, in substance, that he either incurred 
a bilateral eye disability while on active duty, or 
aggravated a pre-existing eye disability.  He contends that 
the June 22, 1945 rating decision by the VA Area Office #9 at 
San Francisco that denied service connection for a bilateral 
eye disability was the product of CUE.  Specifically, the 
rating decision allegedly failed to address VA provisions of 
law regarding the establishment of the pre-existence of a 
disability not diagnosed prior to active service, as well as 
the presumption of soundness.  Accordingly, a favorable 
determination is requested.

In asserting a claim of CUE, the claimant must show that: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be 
"undebatable"" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-314 (1992) (en banc).

The Court has further elaborated that CUE is a very specific 
and rare kind of error of fact or law, that compels the 
conclusion, without doubt, that but for the error, the result 
would have been manifestly different.  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  Final decisions are accorded a 
presumption of validity, and to simply claim CUE on the basis 
that a previous adjudication had improperly weighed and 
evaluated evidence can never rise to the stringent definition 
of CUE.  Luallen v. Brown, 8 Vet. App. 92, 94 (1996); Fugo, 6 
Vet. App. at 44 (citing Russell, 3 Vet. App. at 314).

In order to determine whether the June 1945 rating decision 
constituted CUE, the Board must review the evidence which was 
of record at the time of that rating decision.  A 
determination of CUE must be based on the record and the law 
that existed at the time of the prior unappealed decision.  
See Eddy v. Brown, 9 Vet. App. 52, 57 (1996) (citing Russell, 
3 Vet. App. at 314).

The law and regulations with regard to the award of service 
connection that were in effect in June 1945 provided that a 
claimant with active service could be granted service 
connection for disability when the evidence reflects that the 
disability was either incurred in or aggravated by active 
military service.  See generally 38 C.F.R. § 2.1077 (1944).  
The presumption of soundness applicable to the veteran's 
service was for application except in cases where the 
evidence clearly and unmistakably disclosed that the disease, 
injury or disability clearly had its inception before the 
period of active service.  Where clear and unmistakable 
evidence showed that a disability had its inception before 
the period of active service, service connection on the 
ground of aggravation would be conceded in a case where there 
was any increase in the disability resulting from the disease 
or injury manifested on the record during active service.  
See generally 38 C.F.R. § 2.1079 (1944).  The regulations at 
that time did not provide any specific instructions for 
adjudication of claims involving an eye disability.  

The evidence of record at the time of the June 1945 rating 
decision consisted of the veteran's service medical records.  
These records show that mixed astigmatism was identified on 
examination for entrance into service in February 1942.  His 
right eye vision was 20/50 corrected to 20/40, and his left 
eye vision was 20/100 corrected to 20/30.  These records also 
set forth the veteran's reported history as to pre-service 
vision problems, as well as relevant in-service complaints, 
findings, symptoms, and diagnoses, including progressive 
bilateral punctate opacity of the cornea due to corneal 
dystrophy of undetermined cause, in November 1944.  In April 
1945, his right eye visual acuity with correction was 20/300 
and his left eye visual acuity with correction was 20/100.  

Turning to the first element of CUE, a review of the evidence 
of record at the time of the June 1945 rating decision shows 
that the correct facts, as they were known at that time, were 
before the adjudicator.  The veteran's service medical 
records appeared complete at that time, and the veteran has 
not alleged that there were additional service medical 
records that were not before the rating board.

The Board also finds that the statutory and regulatory 
provisions extant at the time of the June 1945 rating 
decision were correctly applied.  In this regard, the Board 
notes that the rating decision reviewed the veteran's pre-
service medical history, as reported by the veteran, as well 
as the findings in his service medical records.  In making 
its decision, the rating board implicitly addressed whether 
the veteran's bilateral vision problem pre-existed service, 
and whether there was any demonstrated increase in the 
disability due to in-service trauma or disease, as required 
by the law then in existence.  

The Board appreciates that the veteran does not agree with 
conclusion the VA rating board reached in June 1945.  
Nevertheless, the determinative issue in this case is not 
whether the veteran agrees with the RO's weighing or 
evaluation of the facts, but whether the correct facts, as 
they were known at the time, were before the rating board and 
whether the statutory or regulatory provisions extant at the 
time were correctly applied.  There has been no demonstration 
that the RO incorrectly applied the statutory or regulatory 
provisions extant at that time to the correct facts, as they 
were known at the time.  In this regard, the Board notes that 
it has been contended that correct application of the law in 
1945 precluded a finding of pre-existing disability of the 
eyes in the absence of a clinical diagnosis prior to service, 
due to the presumption of soundness on induction under 38 
C.F.R. § 2.1079.  However, the Board notes that the 
presumption of soundness, under the law then in effect, was 
not for application in cases where the evidence clearly and 
unmistakably disclosed that the disease, injury or disability 
had its inception before the period of active military 
service.  As noted above, the clinical examination for 
entrance into service in February 1942 identified the then 
existence of bilateral astigmatism.  As such, a sound basis 
existed for the RO's finding in June 1945 that clear and 
unmistakable evidence established that a chronic eye 
disability manifested by defective visual acuity existed 
prior to service.  Hence, there was a sound basis for the 
RO's finding that the legal presumption of soundness on 
induction was not for application pursuant to 38 C.F.R. 
§ 2.1079.  Moreover, the negative service medical records 
support a finding of no in-service trauma or disease which 
worsened the pre-existing defective visual acuity.  Further, 
in November 1944, the clinical diagnosis was of progressive 
disease affecting visual acuity.  

In view of the foregoing, the Board determines that the June 
1945 rating decision finding that the veteran did not incur 
or aggravate a bilateral eye disability during active 
service, after weighing the evidence of record in conjunction 
with the then extant law, was not an "undebatable" error.  
Russell, 3 Vet. App. at 313 (defining CUE as an error that is 
"undebatable," in that "reasonable minds could only conclude 
that the original decision was fatally flawed").  As the June 
1945 rating decision was supported by the evidence and law 
then of record, it was not the product of CUE.  

In light of the above, the Board finds that the veteran has 
failed to establish a valid claim of CUE, and thus his claim 
must be denied due to the absence of legal merit under the 
law.  See Luallen, 9 Vet. App. at 96; Sabonis v. Brown, 6 
Vet. App. 426, 429-30 (1994).


ORDER

The June 1945 rating decision denying service connection for 
a bilateral eye disability was not the product of CUE, and 
thus the veteran's appeal is denied. 



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

